Title: From James Madison to Thomas Jefferson, 12 September 1803
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Monday Sepr. 12. 1803
I recd. last night the inclosed letter from Yrujo. Mr. Wagner informs me that a copy was sent directly to you by the same mail, but as a further security for your receivg. the communication without delay, I take advantage of the present oppy. of forwarding the original. It is a curious circumstance that near three months after the sale of Louisiana, the French ambasr. should have given the assurance stated. Still it was not to be expected that Spain would have undertaken to enter such a caveat. If it could be supposed the result of a secret understanding with France or even with G. B. the incident would take a very serious aspect; but as a collusion on the subject with either is highly improbable, the step seems most readily explained, by supposing it the offspring of a wish in Spain to make a merit or obtain a price for her consent, and to contest with more advantage the extension of Louisina. to the limits she must be aware that we have in view. As Mr. Pinkney will doubtless have recd. the notice now communicated here, and have transmitted it to Paris, we may presume that our Minister there will have called on the French Govt to prevent any obstruction to the fulfillment of the Treaty on its part. It will notwithstanding be proper to transmit the communication of Yrujo to both. It is to be considered also whether any & what, reply to Yrujo, and what intimations to Pichon, may be proper in the mean time. Perhaps, as the return to Washington is drawing so nigh it may be as well to wait for that oppy. of communicating with the latter; and for the same reason as well as in expectation of soon learning more on the subject, to postpone the observations due to the note of the former. Your instructions will decide those points. Whatever may be the views of Spain, there will be no difficulty, if she stands alone, and above all if she opposes the views of France, in going thro’ with our own purposes.
I inclose also a letter & papers from Forbes, increasing the pile of wrongs to be brought into our remonstrance to the British Govt. on the subject of impressments. Yrs. with respectful attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 12 Sept.



   
   Yrujo to JM, 4 Sept. 1803.



   
   JM seems to have misread Yrujo’s letter (see n. 1, above): it was in July 1802, nine months before the sale of Louisiana to the U.S., that the French ambassador gave his assurance that Louisiana would not be alienated.



   
   In his letter to JM of 18 July 1803 Pinckney noted a discussion with Cevallos in which the Spanish secretary of state had declared illegal the cession of Louisiana to the U.S.



   
   John M. Forbes to JM, 13 June 1803.


